Citation Nr: 0924468	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted the Veteran's petition 
to reopen his claim of service connection for tinnitus and 
denied it on the merits, and denied entitlement to service 
connection for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for hearing loss and 
tinnitus on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for tinnitus was denied by a February 2003 RO decision.

2.  The evidence received since the February 2003 RO decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the service connection claim for tinnitus.


CONCLUSIONS OF LAW

1.  The RO's February 2003 decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the February 2003 RO decision is 
new and material; the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus - new and material evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In February 2003, the RO denied the Veteran's claim of 
service connection for tinnitus because there was no evidence 
that this condition was incurred in, or caused by, his 
military service.  He did not appeal.  Therefore, the 
February 2003 rating decision is final. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in June 2005.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2008).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2008).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the February 2003 rating decision 
includes lay statements from two of the Veteran's lifelong 
friends, a VA examination report dated in April 2006, a June 
2000 radiology report from Dr. D., a November 2000 audiogram 
from Dr. T., and a June 2001 radiology report from Dr. D.J. 

At the time of the February 2003 decision, the evidence of 
record included the Veteran's available service treatment 
records; private treatment records from Dr. D.C.D. dated from 
June 2001 to October 2002, Dr. D.H.M. dated from July 2001 to 
October 2001, and Dr. H.P.T. dated in August 2001, including 
an August 2001 audiogram. 

Significantly, at his April 2006 VA examination and in his 
statements, the Veteran has consistently reported that he was 
exposed to gunfire noise while serving in Korea and has had 
ringing in his ears since.  Additionally, the Veteran's two 
friends have reported that he had no difficulty hearing 
before he served in the military, but did have trouble 
hearing once he returned from service.  One of his friends 
also relayed the Veteran's complaints regarding difficulty 
hearing ever since he was exposed to gunfire noise in Korea.  
As discussed above, the credibility of the evidence is to be 
presumed for the purposes of reopening a claim.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

The Veteran's claim was previously denied because there was 
no evidence that his tinnitus was incurred during, or caused 
by, his military service.  The evidence submitted since 
February 2003, particularly the statements regarding a 
continuity of symptomatology since service, indicate that the 
Veteran's tinnitus may be caused by, or related to, service.  
This evidence is new in that it had not previously been 
submitted.  It is also material insofar as it relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim, namely a nexus between his in-service noise 
exposure and his currently diagnosed tinnitus.  The 
additional evidence being both new and material, the claim 
for service connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
providing section 5103(a) notice in the context of an attempt 
to reopen a claim, VA is also required to look at the bases 
for the denial in the previous decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that had been found insufficient 
in the previous denial of the claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Since the Veteran's claim to reopen has 
been granted, any errors with respect to such notice could 
not have prejudiced him.  Thus, no discussion of that notice 
is necessary here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for tinnitus is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

The Veteran's DD-214 shows that he was a cannoneer.  He 
claims that while stationed in Korea he was assigned to a 
machine gun and his ears started bleeding.  He stated that a 
medic put medication in his ears, and ever since then he had 
had hearing problems and ringing in his ears.  Service 
treatment records indicate that on separation examination in 
September 1954, the Veteran gave a history of running ears 
and ear, nose, or throat trouble.  He had 15/15 bilateral 
hearing on whispered voice test, and examination of the ears 
and drums was normal.  After service on periodic examination 
in April 1959, the Veteran again reported ear, nose, or 
throat trouble.  He had 15/15 bilateral hearing on whispered 
voice test, and examination of the ears and drums was normal.  

In April 2006, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's pre-
induction and periodic (April 1959) whispered voice hearing 
tests, which he noted were normal.  However, no mention was 
made of the September 1954 separation examination or the 
Veteran's complaints made at that time.  In regard to the 
Veteran's tinnitus, the examiner reported that the exact 
etiology could not be determined without resorting to 
speculation, but noted that this condition was possibly 
induced by military or occupational noise exposure.  In 
regard to the Veteran's hearing loss, the examiner reported 
that this condition was more likely a result of occupational 
noise exposure.  The examiner concluded that he could not 
resolve the issue of the etiology of the Veteran's tinnitus 
and bilateral hearing loss without resorting to mere 
speculation.  In this regard, the examiner noted that 1) 
there was no documentation available for review to indicate 
or suggest the onset of hearing loss and/or tinnitus during 
service, and 2) the Veteran's service was followed by 30 plus 
years of occupational noise exposure.  

The VA examiner's statement in April 2006 that there was no 
documentation available for review to indicate or suggest the 
onset of hearing loss and/or tinnitus during service raises 
questions about the reliability of the conclusion.  As noted 
above, the Veteran complained of running ears and ear trouble 
on separation examination in September 1954.  Because there 
is no discussion of this factor or the Veteran's complaints 
of continuity of symptomatology since service, an additional 
examination is required.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes an examination, even if 
not required to do so, an adequate one must be produced).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran should be scheduled for a 
VA audiology examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
hearing loss and/or tinnitus had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including noise exposure.  In providing 
this opinion, the examiner should 
acknowledge the Veteran's complaints of 
running ears and ear trouble on separation 
examination in September 1954, as well as 
his complaints of continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Then, readjudicate the Veteran's 
claims.  If the decision with respect to 
the claims remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


